

117 HR 2394 IH: Climate Justice Act of 2021
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2394IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Ms. Clarke of New York (for herself, Ms. Velázquez, Ms. Barragán, Ms. Norton, Ms. Moore of Wisconsin, Mr. Blumenauer, Mr. Grijalva, Mr. Nadler, Mr. Bowman, Ms. Chu, Mr. Espaillat, Ms. Blunt Rochester, Ms. Lee of California, Ms. Matsui, and Ms. Meng) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the establishment of a Climate Justice Working Group to help guide the Nation’s just and equitable transition towards a clean, climate-resilient, zero-emission economy, and for other purposes.1.Short titleThis Act may be cited as the Climate Justice Act of 2021. 2.Climate Justice Working Group(a)EstablishmentNot later than 60 days after the date of enactment of this Act, the President shall establish an advisory committee, to be known as the Climate Justice Working Group, to advise on the Nation’s just and equitable transition towards a clean, climate-resilient, zero-emission economy.(b)Membership(1)Total numberThe Working Group shall be comprised of no fewer than 22 members.(2)QualificationsThe members of the Work Group shall have significant expertise or experience in matters relating to—(A)climate change and environmental pollution; and(B)the impacts of climate change and environmental pollution on frontline and disadvantaged communities.(3)AppointmentThe members of the Working Group shall be appointed by the President and shall include at a minimum the following representatives: (A)Eight representatives from frontline community-based organizations with experience with, and a history of, advocacy regarding environmental justice or climate justice and equity issues. The representatives appointed pursuant to this subparagraph shall include at least one from each of a coastal community, a rural community, an urban community, and a Tribal community.(B)One representative from the Environmental Protection Agency.(C)One representative from the Department of Transportation.(D)One representative from the Department of the Interior. (E)One representative from the Department of Energy.(F)One representative from the Department of Housing and Urban Development.(G)One representative from the Federal Emergency Management Agency.(H)One public health representative from the Department of Health and Human Services.(I)One representative from the Council on Environmental Quality.(J)Two representatives from local government.(K)Two representatives from State government.(L)Two representatives from Tribal government.(c)Duties(1)In generalThe Working Group shall advise and provide recommendations to the President and Federal agencies on or relating to the just and equitable creation and implementation of goals and initiatives to transition towards a clean, climate-resilient, zero-emission economy, including through reduction of greenhouse gas emissions and copollutants.(2)Core functions(A)Criteria and metricsThe Working Group, in consultation with relevant Federal agencies, interagency councils, White House offices, and advisory councils, shall establish a robust set of criteria and metrics to identify climate-burdened communities for the purposes of informing relevant Federal initiatives to geographically map the location of disadvantaged or vulnerable communities and of achieving a just and equitable transition towards a clean, climate-resilient, zero-emission economy. Such criteria and metrics shall be established based on geographic, public health, environmental hazard, and socioeconomic considerations, including such considerations as—(i)a disproportionate prevalence of negative health conditions;(ii)cumulative environmental pollution and other hazards that can lead to negative public health effects;(iii)proximity to existing environmental pollution and degradation, polluting facilities, waste sites, or natural resource extraction sites;(iv)vulnerability to the impacts of climate change such as flooding, drought, storm surges, and urban heat island effects;(v)vulnerability to displacement due to the impacts of climate change or other socioeconomic forces;(vi)access to green space;(vii)historical and present-day discrimination on the basis of race, ethnicity, gender, national origin, immigration status, or other demographic factors;(viii)historical or present-day experience of economic transition, deindustrialization, or chronic underinvestment;(ix)income and wealth;(x)rent burden;(xi)home ownership;(xii)educational attainment;(xiii)linguistic isolation; and(xiv)such other considerations as the Working Group considers appropriate.(B)Guiding principlesThe Working Group, in consultation with relevant Federal agencies, interagency councils, White House offices, and advisory councils, shall establish guiding principles and recommendations for ensuring that, with respect to climate-burdened communities, all Federal goals and initiatives involving greenhouse gas emissions, copollutant reductions, and the allocation of Federal investments related to achieving a clean, climate-resilient, zero-emission economy—(i)prioritize and directly benefit such communities;(ii)do not produce new or exacerbate existing disproportionate health, environmental, or socioeconomic burdens in such communities; and(iii)include meaningful public consultation and engagement with members of such communities.(C)Community engagementIn carrying out subparagraphs (A) and (B), the Working Group shall initiate and carry out public engagement, particularly with residents and stakeholders from disadvantaged and front-line communities, to ensure that the public has input into the criteria and metrics under subparagraph (A) and the guiding principles and recommendations under subparagraph (B).(D)Draft reportBefore finalizing the criteria and metrics under subparagraph (A) and the guiding principles and recommendations under subparagraph (B), the Working Group shall—(i)publish a draft report containing a list of the proposed criteria and metrics and guiding principles and recommendations;(ii)make such draft report available on an easily accessible public website; and(iii)deliver such draft report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate.(E)Public input(i)Comment periodAfter publishing the draft report under subparagraph (D), the Working Group shall provide a period of at least 120 days for the submission of public comment on the draft report.(ii)Public hearingsDuring such 120-day period, the Working Group shall hold at least four public hearings on the draft report in different geographic regions of the United States.(iii)Meaningful opportunitiesThe Working Group shall ensure there are meaningful opportunities for public comment on the draft report from all segments of the population that might be impacted by the criteria and metrics under subparagraph (A) and the guiding principles and recommendations under subparagraph (B), including persons living in areas that may be identified as climate-burdened communities under such criteria and metrics.(F)OutreachDuring the 120-day period for public comment under subparagraph (E)(i), and as soon as practicable, the Working Group, in coordination with relevant Federal entities, shall perform targeted outreach to all segments of the population that might be impacted by the criteria and metrics under subparagraph (A) and the guiding principles and recommendations under subparagraph (B) in order to inform such persons about the draft report and ways to provide meaningful input on the finalization of the report.(G)Final reportOnce public input has been sufficiently taken into account, and not later than 1 year after publication of the draft report under subparagraph (D), the Working Group shall—(i)publish a final report containing the criteria and metrics under subparagraph (A) and the guiding principles and recommendations under subparagraph (B), including in a downloadable report made available on an easily accessible public website; and(ii)deliver such final report to the Committee on Energy and Commerce of the House of Representatives, the Committee on Environment and Public Works of the Senate, and the President.(d)Federal expertsIn carrying out this Act, the Working Group may call upon experts at Federal agencies and White House offices to provide testimony and advice.(e)MeetingsThe Working Group shall meet not less than annually to review and provide guidance on Federal goals and initiatives for the Nation’s just and equitable transition towards a clean, climate-resilient, zero-emission economy, including to review and modify as necessary any of the criteria and metrics established pursuant to subsection (c)(2)(A), or the guiding principles and recommendations established pursuant to subsection (c)(2)(B).(f)Compensation and expensesAny nonfederally employed member of the Working Group, when attending meetings of the Working Group or when otherwise engaged in the business of the Working Group, shall receive—(1)compensation at a rate fixed by the Secretary, not exceeding the daily equivalent of the current rate of basic pay in effect for GS–15 of the General Schedule under section 5332 of title 5, United States Code, including travel time; and(2)travel or transportation expenses under section 5703 of title 5, United States Code.(g)Applicability of Federal Advisory Committee Act(1)In generalSubject to paragraph (2), the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Working Group.(2)TerminationThe termination requirements under section 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Working Group.(h)DefinitionsIn this section:(1)The term frontline community-based organization means a local nonprofit advocacy organization that represents frontline communities that are most vulnerable to the impacts of climate change or burdened by environmental pollution.(2)The term Working Group means the Climate Justice Working Group established pursuant to subsection (a).3.Implementation by Federal agencies of criteria, metrics, guiding principles, and recommendationsNo later than 90 days after the completion of the final report under section 2(c)(2)(G), the President shall—(1)direct all relevant Federal agencies, White House offices, Federal interagency councils, and other relevant Federal entities—(A)to incorporate the criteria and metrics under subsection (c)(2)(A) to identify climate-burdened communities, including for the purpose of informing any relevant initiatives to geographically map the location of disadvantaged or vulnerable communities, including the Environmental Protection Agency's EJScreen tool; and(B)to incorporate the guiding principles and recommendations under section 2(c)(2)(B) into plans, strategies, and programs to the maximum extent possible, including for the purpose of prioritizing investment and directing programmatic resources towards climate-burdened communities, including through the Justice40 Initiative; and(2)issue to the Committee on Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make available to the public, a report specifying—(A)the steps taken to comply with paragraphs (1) and (2); and(B)how the Climate Justice Working Group will continue to be utilized and involved in upcoming Federal planning and initiatives related to supporting a just and equitable transition towards a clean, climate-resilient, zero-emission economy.